Citation Nr: 0838255	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial disability rating higher than 
10 percent for lumbar strain with sciatic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and for lumbar strain with sciatic pain.  The RO 
assigned initial disability ratings of 10 percent each for 
the cervical spine and lumbar spine disabilities, each 
effective from October 1, 2003.

The appeal was previously remanded by the Board in October 
2007.  The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  From October 1, 2003, to April 8, 2008, degenerative disc 
disease of the cervical spine was manifested by limitation of 
motion, without consistent limitation of forward flexion to 
30 degrees or less, or limitation of the combined range of 
motion to 170 degrees or less.

2.  From April 9, 2008, degenerative disc disease of the 
cervical spine has been manifested by limitation of forward 
flexion to 30 degrees.

3.  From October 1, 2003, to April 8, 2008, lumbar strain 
with sciatic pain was manifested by limitation of motion, 
without limitation of forward flexion to 60 degrees or less, 
or limitation of the combined range of motion to 120 degrees 
or less.

4.  From April 9, 2008, lumbar strain with sciatic pain has 
been manifested by limitation of forward flexion to less than 
60 degrees.


CONCLUSIONS OF LAW

1.  From October 1, 2003, to April 8, 2008, disability due to 
degenerative disc disease of the cervical spine did not meet 
the criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2008).

2.  From April 9, 2008, disability due to degenerative disc 
disease of the cervical spine has met the criteria for a 20 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

3.  From October 1, 2003, to April 8, 2008, disability due to 
lumbar strain with sciatic pain did not meet the criteria for 
a disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2008).

4.  From April 9, 2008, disability due to lumbar strain with 
sciatic pain has met the criteria for a 20 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
ratings that the RO assigned.  The Board will consider the 
evidence for the entire period since October 1, 2003, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


Cervical Spine

The veteran appealed the initial 10 percent disability rating 
that the RO assigned for his cervical spine disability.  The 
veteran has a service-connected left shoulder disability that 
is evaluated separately from his cervical spine disability.

The veteran's cervical spine disability has been described as 
degenerative disc disease.  Intervertebral disc disease is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the cervical spine under the Formula 
are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
cervical spine
   ..................................................... 40 percent

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine
   ..................................................... 30 percent

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis  
............................... 20 percent

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height  
......................................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a.


The rating criteria under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
are as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluation, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

The veteran had a VA medical examination in April 2003, 
before his separation from service in September 2003.  In the 
April 2003 examination, the veteran reported localized neck 
pain, without radiation into the upper extremities.  He 
stated that he had flare-ups of symptoms one to eight times 
per month.  The range of motion of his cervical spine was to 
55 degrees of forward flexion, 40 degrees of extension, 35 
degrees of lateral flexion to each side, and 50 degrees of 
rotation to each side.  With repetition, pain increased, and 
the range of motion decreased to 50 degrees of forward 
flexion, 35 degrees of extension, 35 degrees of lateral 
flexion to each side, and 45 degrees of rotation to each 
side.  The examiner did not find any evidence of spasm.

In a March 2005 appeal, the veteran wrote that his neck 
symptoms had worsened, and that he had muscle spasms, 
difficulty turning his head from side to side, and difficulty 
walking.  He reported that he needed daily medication for the 
pain.

On VA examination in February 2006, the veteran reported 
constant neck pain.  He indicated that he worked at a desk 
job.  The range of motion of his cervical spine was to 45 
degrees of forward flexion, 45 degrees of extension, 45 
degrees of lateral flexion to each side, and 40 degrees of 
rotation to the left and 80 degrees of rotation to the right.  
There was pain at the end of rotation to the left.  There was 
no additional limitation of motion due to pain, fatigue, or 
weakness following repetitions or during flare-ups.

On VA examination in October 2006, the veteran reported daily 
neck pain, partially relieved with medication.  He stated 
that in the preceding year neck pain had not caused him to 
take sick leave from his job as a contracting officer.  The 
examiner noted that the veteran had normal posture and a 
normal head position.  The range of motion of the veteran's 
cervical spine was to 40 degrees of forward flexion, 
40 degrees of extension, 40 degrees of lateral flexion to 
each side, and 70 degrees of rotation to each side.  There 
was pain at the extremes of motion in each direction.  There 
were no additional limitations of motion with repetition or 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  There was no evidence of muscle spasm, 
weakness, or tenderness.

Notes of VA outpatient treatment in 2006 reflect reports of 
chronic neck pain.  In February 2007, the veteran had a 
private orthopedic consultation for pain in his neck and 
other areas.  He reported having neck pain about 90 percent 
of the time, without radiation of that pain into the upper 
extremities.  The examiner observed that the veteran walked 
without a limp.  The examiner found that the flexion and 
extension of the veteran's cervical spine were each limited 
to about 30 percent of normal.

In March 2007, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
stated that his neck pain was constant, and was treated with 
medication.  He indicated that his job involved extended 
periods of reading and looking a computer monitor that 
increased his neck pain.  He reported that his neck pain made 
him unable to play golf any longer, and was exacerbated by 
doing yard work.  He stated that he sometimes wore a neck 
brace.

On VA examination in April 2008, the veteran reported 
constant neck pain, treated with pain medication.  He stated 
that he had flare-ups of worse pain once or twice a week, and 
that each flare-up lasted from a few hours to a day.  He 
indicated that during flare-ups he had to sit and rest.  The 
examiner noted straightening of the cervical spine.  The 
range of motion of the cervical spine was to 30 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of 
lateral flexion to each side, and 40 degrees of rotation to 
each side.  The veteran made the motions very slowly, and the 
spine was painful throughout the entire ranges of the 
motions.  There was no additional limitation of motion with 
repetition or related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The examiner noted spasms in 
the cervical paraspinal muscles bilaterally, left more than 
right.  There was tenderness on palpation.

The veteran has not reported having incapacitating episodes 
of cervical spine symptoms.  In VA examinations in 2003 and 
2006, the limitation of motion of his cervical spine was 
consistent with the criteria for a 10 percent rating.  In 
February 2007, a private orthopedist found limitation of 
cervical forward flexion to 30 percent of normal.  A 
limitation to 30 percent of a normal range of 45 degrees 
would be 14 degrees, consistent with the criteria for a 30 
percent rating.  The 2007 finding, however, showed 
considerably greater limitation than was found on VA 
examinations in 2006 and 2008.  It therefore appears unlikely 
that the 2007 finding was representative of the typical 
disability level during that period.

In the VA examination performed on April 9, 2008, forward 
flexion of the cervical spine was limited to 30 degrees.  The 
criteria for a 20 percent rating were met as of that date.  
As forward flexion was not limited to 15 degrees or less, a 
higher rating is not warranted.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
cervical spine disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations for his cervical spine 
disability nor does the evidence indicate that his cervical 
spine disability markedly interferes with employment.

Lumbar Spine

The veteran has appealed the initial 10 percent rating for 
his low back disability that the RO assigned effective 
October 1, 2003.  His low back disability has been described 
as lumbar strain with sciatic pain.  Lumbar strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The sciatic pain associated with the low back disorder 
suggests manifestations of intervertebral disc disease.  As 
noted above, intervertebral disc disease is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The criteria for evaluating a disorder of the thoracolumbar 
spine under the General Rating Formula for Diseases and 
Injuries of the Spine are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a.

On the pre-discharge VA examination in April 2003, the 
veteran reported that pain was usually present in his low 
back.  Examination revealed normal gait and posture.  There 
was no evidence of spasms or of radiation of pain into the 
lower extremities.  The range of motion of the thoracolumbar 
spine was to 85 degrees of forward flexion, 35 degrees of 
extension, 40 degrees of lateral flexion to each side, and 
30 degrees of rotation to each side.  With repetition, pain 
increased, and the ranges of motion decreased to 80 degrees 
of forward flexion and 30 degrees of extension.

Notes from VA outpatient treatment in 2003 through 2006 
reflect ongoing low back pain and sciatica.  In 2004, the 
veteran had private physical therapy for his low back pain.  
In his March 2005 substantive appeal, the veteran wrote that 
his low back pain made walking difficult, and that he had 
muscle spasms with forward bending.  He indicated that he 
needed daily medication for his low back pain.

On VA examination in February 2006, the veteran reported 
constant low back pain.  He indicated that he stopped and 
rested during prolonged walking.  The range of motion of the 
thoracolumbar spine was to 90 degrees of forward flexion, 30 
degrees of extension, 30 degrees of lateral flexion to each 
side, and 30 degrees of rotation to each side.  There was 
pain at the end of the ranges of rotation.  There was no 
further decrease in the range of motion after repetitions.  
There was no evidence of muscle spasm, and the veteran's gait 
was normal.

On VA examination in October 2006, the veteran reported 
ongoing constant low back pain, treated with daily 
medication.  He indicated that his low back pain had not 
caused him to take any sick leave during the preceding year.  
The range of motion of the thoracolumbar spine was to 75 
degrees of forward flexion, 25 degrees of extension, 25 
degrees of lateral flexion to each side, and 25 degrees of 
rotation to each side.  There was no additional limitation 
after repetition.  There was objective evidence of pain on 
motion, with no evidence of spasm.

In a private orthopedic consultation in February 2007, the 
veteran walked without a limp.  The examiner noted moderate 
lumbar paravertebral muscle spasm.  Lumbar spine MRI 
performed in March 2007 showed disc bulges.  In the March 
2007 hearing, the veteran reported that prolonged sitting at 
his job aggravated his low back pain.  He stated that he used 
a TENS unit to help reduce the pain.  He indicated that the 
range of motion of his low back was more limited after a day 
of work than it was at the beginning of the day.  He related 
that he could not exercise, because to do so would aggravate 
his low back pain.

On VA examination in April 2008, the veteran reported that 
his low back pain made him unable to sit for more than 25 
minutes without walking around, unable to stand for more than 
20 minutes, and unable to kneel for more than 3 minutes.  He 
indicated that he wore a back brace if engaging in physical 
activity such as yard work.  He stated that he could not sit 
in a bath tub because of his low back pain, and that he had 
to use a shower instead.  He stated the his low back pain 
made it difficult for him to put on his shoes, and made him 
require help from his wife to clip his toenails.  He reported 
that he had missed two days of work as a result of back pain.


The examiner observed that the veteran walked slowly, with a 
stiff posture.  The range of motion of the thoracolumbar 
spine was to 40 degrees of forward flexion, 15 degrees of 
extension, 15 degrees of lateral flexion to each side, and 
15 degrees of rotation to each side.  The motions were very 
slow, with evidence of pain throughout each motion.  There 
was no additional limitation due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The 
paraspinal muscles were tender, with slight spasms.

The veteran has never reported having incapacitating episodes 
of low back pain that had a duration of a week or more over a 
one year period.  On examinations in 2003 and 2006, the range 
of motion of the veteran's thoracolumbar spine was not 
sufficiently limited to warrant a rating higher than 
10 percent.  In the period prior to 2008 he also did not have 
muscle spasm that produced abnormal gait or abnormal spinal 
contour.

In the April 9, 2008, examination, the limitation of the 
forward flexion and the limitation of the combined range of 
motion met the criteria for a 20 percent rating.  A 20 
percent rating is granted from the date of that examination.  
As the veteran's thoracolumbar spine is not in ankylosis, the 
next higher, 40 percent rating is not warranted.

The manifestations and effects of the veteran's lumbar spine 
disability do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for that disability; and the evidence does 
not indicate that the disability markedly interferes with 
employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims for service 
connection for cervical and lumbar spine disabilities were 
awarded, each with an effective dates of October 1, 2003, the 
day following his separation from service, and that 10 
percent ratings were assigned for each of those disabilities.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating; and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, the effective date assigned was the day following 
his separation from service, the earliest date permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

From October 1, 2003, to April 8, 2008, a disability rating 
higher than 10 percent for degenerative disc disease of the 
cervical spine is denied.

From April 9, 2008, a 20 percent disability rating for 
degenerative disc disease of the cervical spine is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

From October 1, 2003, to April 8, 2008, a disability rating 
higher than 10 percent for lumbar strain with sciatic pain is 
denied.

From April 9, 2008, a 20 percent disability rating for lumbar 
strain with sciatic pain is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


